     Case: 4:20-cv-00129-DMB-DAS Doc #: 21 Filed: 09/18/20 1 of 2 PageID #: 571




                     IN THE UNITED STATES DISTRICT COURT
                   FOR THE NORTHERN DISTRICT OF MISSISSIPPI
                             GREENVILLE DIVISION

HENRY PRINGLE                                                                          PLAINTIFFS

V.                                                                   NO. 4:20-CV-129-DMB-DAS

METAL CRAFT BUILDING SYSTEMS
and HELENA CHEMICAL COMPANY                                                         DEFENDANTS

V.

ENDURANCE AMERICAN SPECIALTY
INSURANCE COMPANY                                                    GARNISHEE-DEFENDANT


                                               ORDER

       On September 16, 2020, Henry Pringle and Endurance American Specialty Insurance

Company filed in this garnishment action a joint motion for entry of an agreed final judgment

which was submitted to the Court. Doc. #17. Pringle and Endurance represent that the proposed

judgment has been ratified by Metal Craft Building Systems, the relevant insured in the case

underlying the garnishment action. Id. at 4.

       Generally, before entering a consent judgment, also called a consent decree, courts
       must decide whether it represents a reasonable factual and legal determination
       based on the facts of record, whether established by evidence, affidavit, or
       stipulation. Courts must also ascertain that the settlement is fair and that it does not
       violate the Constitution, statutes, or jurisprudence. In assessing the propriety of
       giving judicial imprimatur to the consent decree, the court must also consider the
       nature of the litigation and the purposes to be served by the decree.

Jones v. Gusman, 296 F.R.D. 416, 428–29 (E.D. La. 2013) (citations and quotation marks omitted)

(citing Williams v. City of New Orleans, 729 F.2d 1554, 1559 (5th Cir. 1984), and United States

v. City of Miami, 664 F.2d 435, 441 (5th Cir. 1981)).

       The Court has reviewed the proposed agreed judgment and finds that it represents a fair

and reasonable factual and legal determination based on the facts of record. The Court also
     Case: 4:20-cv-00129-DMB-DAS Doc #: 21 Filed: 09/18/20 2 of 2 PageID #: 572




concludes that the proposed judgment does not violate the Constitution, statutes, or jurisprudence.

Finally, the proposed judgment is consistent with the nature of this litigation.

       Accordingly, the joint motion [17] is GRANTED. The proposed agreed judgment will be

entered. In accordance with the agreed judgment, Endurance’s motion for judgment on the

pleadings or in the alternative summary judgment [6] is GRANTED in Part and DENIED in

Part. The motion is GRANTED to the extent it asserts coverage defenses to Endurance’s alleged

insurance liabilities. It is DENIED as moot in all other respects. Also in accordance with the

agreed judgment, Pringle’s motion to dismiss [8] is DENIED as moot.

       SO ORDERED, this 17th day of September, 2020.

                                                      /s/Debra M. Brown
                                                      UNITED STATES DISTRICT JUDGE




                                                  2
